PER CURIAM.
This is an appeal from a conviction for conspiring to violate the Selective Training and .Service Act, 50 U.S. C.A.Appendix, § 311. The appellant raises two questions. The first, that the evidence is not sufficient to support the verdict. A study of the record indicates ample evidence upon which the jury could have based its conviction. The second contention is that the trial court erred in refusing to order an agent of the Federal Bureau of Investigation, who had referred to written notes — relating to the defendant’s statements to him — before testifying at the trial, to produce his notes for scrutiny by the defense counsel. The majority of this court, for the reasons stated in United States v. Ebeling, 2 Cir., 146 F.2d 254, find no error in the trial judge’s action. Judge Frank, for the reasons stated in his dissent in the Ebeling case, is of the opinion that this court should see the paper's in question before arriving at its decision; but, in fact, the district attorney did submit the papers to this court, and Judge Frank, after reading them, concurs in the conclusion that there was no prejudicial error.
The judgment is affirmed.